Citation Nr: 1044329	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  04-43 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for aortic insufficiency 
secondary to dilation of the aortic root (claimed as a leaking 
heart valve) as secondary to his service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1985 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Buffalo, New York, 
denying the claim currently on appeal.  This claim was previously 
remanded by the Board in May 2009 for additional evidentiary 
development.  

The Veteran was afforded a videoconference hearing before the 
undersigned Veterans Law Judge at the RO in St. Petersburg, 
Florida in October 2010.  A written transcript of this hearing 
has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to service connection 
for aortic insufficiency secondary to dilation of the aortic root 
(claimed as a leaking heart valve) as secondary to his service-
connected hypertension.  Regrettably, further evidentiary 
development is necessary before appellate review may proceed on 
this matter.  

The Veteran was afforded a VA examination of the heart in August 
2004.  The examiner noted that the Veteran reported intermittent 
left chest pain that first began during military service.  The 
examiner diagnosed the Veteran with arterial hypertension and a 
mild aortic insufficiency secondary to dilation of the aortic 
root.  The examiner opined that this aortic insufficiency was 
mild and not associated with symptoms or disability.  The 
examiner noted that hypertension may be associated in some cases 
with aortic valve insufficiency, but in the present case, there 
was no definite evidence that aortic root dilation was caused by 
hypertension alone.  Therefore, the examiner opined that the 
abnormalities found during the Veteran's echocardiogram were not 
likely due to his hypertension.  

In making the above determination, the examiner noted that 
February 2004 echocardiogram findings revealed the left and right 
ventricles to be normal in size.  However, a computed tomography 
(CT) scan performed in July 2008 revealed what appeared to be 
left ventricular enlargement.  Therefore, it appears that there 
may have been a change in the Veteran's circumstances, and that 
he may indeed suffer from a current heart disability.  

Furthermore, the examiner indicated that in the present case, it 
was not clear if the Veteran's aortic root dilation was "caused 
by hypertension alone."  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
however, will be service connected.  See 38 C.F.R. § 3.310(b); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  If the Veteran's 
hypertension has aggravated the Veteran's aortic root dilation, 
then the Veteran would be entitled to service connection.  

Finally, while the examiner concluded that the Veteran's aortic 
insufficiency was not disabling, this would not prevent him from 
being awarded a noncompensable disability rating if this disorder 
is indeed related to his service-connected hypertension.  

Based on the above evidence, the Board concludes that the Veteran 
must be afforded a new VA examination of the heart before 
appellate review may proceed on this claim.  




	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination before an appropriate specialist 
to determine whether he suffers from any 
disability of the heart that is separate from 
his service-connected hypertension.  The 
Veteran's claims file and a copy of this 
remand must be provided to the examiner upon 
examination.  If the Veteran is found to 
suffer from a disability of the heart, the 
examiner should opine as to whether it is at 
least as likely as not that this disability 
is secondary to the Veteran's hypertension.  

If the examiner concludes that the Veteran's 
hypertension is not responsible for any heart 
disorder found upon examination, an opinion 
should be offered as to whether it is at 
least as likely as not that the Veteran's 
hypertension aggravated any diagnosed heart 
disorder above and beyond the natural 
progression of the disease.  

A complete rationale must be provided for all 
opinions offered.  

2.  After completion of the above, the claim 
should be reviewed in light of any new 
evidence.  If the claim is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be afforded 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


